PER CURIAM.
The order appealed from was irregular and unauthorized. If the judgment debtor was guilty of contempt, and the proceedings to punish him were regularly conducted, he should have suffered more than a nominal fine. If the justice upon re-examination of the case found that there was no contempt, or that the proceedings to punish him were irregular, he should have vacated his order in toto. As it now stands, the debtor is convicted of contempt, the proceedings to punish him are sustained as to their regularity, and yet,he is fined a sum which bears no relation to the injury done to the judgment creditor.
Order reversed, with $10 costs and disbursements.